United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 06-1915
Issued: January 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2006 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated January 13 and March 20, 2006 which denied
appellant’s reconsideration requests on the grounds that they were untimely filed and failed to
establish clear evidence of error. Because more than one year has elapsed between the last merit
decision dated July 11, 1989 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s requests for
reconsideration were untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 33-year-old letter sorting
machine operator, filed a claim for benefits on December 10, 1986, alleging that he sustained a
tendinitis condition in the performance of duty. By decision dated August 3, 1987, the Office

denied appellant’s claim on the grounds that he failed to establish that his disability was causally
related to employment factors. By decision dated December 17, 1987, the Office denied
appellant’s claim on the grounds that it was not timely filed under section 8122. The Office
hearing representative affirmed the December 17, 1987 decision on May 17, 1988, and the
Office denied modification of the 1987 decision by decision dated July 11, 1989. In a July 19,
1990 decision,1 the Board affirmed the Office’s decisions. The Board found that: (1) appellant’s
claim for compensation was not timely filed within the three-year time limitation provision of the
Federal Employees’ Compensation Act; and (2) the employing establishment did not have timely
actual knowledge that appellant alleged that he had developed an arm condition casually related
to his job. The complete facts of this case are set forth in the Board’s July 19, 1990 decision and
are herein incorporated by reference.
By nonmerit decision dated July 22, 1999, the Office denied appellant’s claim for
reconsideration.
On March 18, 2005 appellant requested reconsideration. Appellant submitted medical
evidence from 1979, which he asserted, indicated that he had bilateral carpal tunnel syndrome
and that his supervisors had actual knowledge of his condition, which constituted a timely filing
of his claim. He submitted a February 7, 1997 affidavit from his union steward, Anthony
Gadson, who worked with appellant at the time he was employed with the employing
establishment. Mr. Gadson asserted in the affidavit that management was aware that appellant’s
carpal tunnel condition was work related. Appellant also submitted an undated, unsigned
typewritten statement which asserted that the medical evidence from 1979 and 1996 indicated
that appellant experienced severe tendinitis in his hands, primarily on the right, with limitation of
movement.2
By decision dated January 13, 2006, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. The Office stated that appellant was required to present evidence which
showed that the Office made an error, and that there was no evidence submitted that showed that
its final merit decision was in error.
On March 3, 2006 appellant requested reconsideration.
Appellant submitted a
September 17, 1979 letter from postmaster Charles S. Dubberly who informed appellant in his
letter that he had received correspondence regarding his claim and that such correspondence
should be submitted to the Office for adjudication.
By decision dated March 20, 2006, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. The Office stated that appellant was required to present evidence which
1

Docket No. 06-340 (issued June 19, 2006).

2

The Office noted that appellant visited the district Office on January 9, 2006 and informed the claims examiner
that the Office had misconstrued appellant’s March 18, 2005 request for reconsideration as a petition for review.

2

showed that the Office made an error, and that there was no evidence submitted that showed that
its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of the Act3 does not entitle an employee to a review of an Office decision
as a matter of right.4 This section, vesting the Office with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).5 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.6 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).7
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.8 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.9

3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
5

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a point of law; or (2) advances a relevant legal
argument not previously considered by the Office; or (3) submitting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
6

20 C.F.R. § 10.607(b).

7

See cases cited supra note 4.

8

Rex L. Weaver, 44 ECAB 535 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

3

To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.10 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.11 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.12 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.13 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.14 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.15 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.16
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. The Office issued its last merit decision in this case on July 11, 1989.17
Appellant requested reconsideration on March 18, 2005 and March 3, 2006; thus, appellant’s
reconsideration request is untimely as it was outside the one-year time limit.
The Board finds that appellant’s March 18, 2005 request for reconsideration failed to
show clear evidence of error. The medical reports from 1979 are of limited probative value as
they were previously considered and rejected by the Office and the Board in previous decisions.
The February 7, 1997 affidavit from his union steward has limited probative value as he is
purporting to speak for employing establishment management without any documentary
evidence as to their knowledge of appellant’s claimed carpal tunnel condition. Appellant’s
March 3, 2006 request for reconsideration similarly failed to show clear evidence of error. The
September 17, 1979 letter from Postmaster Charles S. Dubberly does not support his claim.
10

See Dean D. Beets, 43 ECAB 1153 (1992).

11

See Leona N. Travis, 43 ECAB 227 (1991).

12

See Jesus D. Sanchez, supra note 4.

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919 (1992).

15

Leon D. Faidley, Jr., supra note 4.

16

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

17

The Office stated in its January 13, 2006 decision that the most recent merit decision was issued on
May 17, 1988. In its March 20, 2006 decision, it stated that the last merit decision was dated June 19, 1990. As the
Office properly found that appellant’s requests for reconsideration were untimely, any error is harmless.

4

Mr. Dubberly merely advised appellant that he needed to submit correspondence regarding his
claim to the Office; thus, his letter has no probative value.
The Office reviewed the evidence and properly found it to be insufficient to prima facie
shift the weight of the evidence in favor of appellant. Consequently, the evidence submitted by
appellant on reconsideration is insufficient to establish clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review. The Board finds that
the Office did not abuse its discretion in denying further merit review in its January 13 and
March 20, 2006 decisions.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in his March 18, 2005 and March 3, 2006 reconsideration requests.
Inasmuch as appellant’s reconsideration requests were untimely filed and failed to establish clear
evidence of error, the Office properly denied further review on January 13 and March 20, 2006.
ORDER
IT IS HEREBY ORDERED THAT the March 20 and January 13, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

